Title: To George Washington from Harry Gordon, 17 May 1783
From: Gordon, Harry
To: Washington, George


                  
                     Sir
                     London 17th May 1783
                  
                  Having been your Excellencys Fellow Soldier in some Campaignes of a difficult and dangerous operation, and as peace has Again Sanctified our Communication, and lessend your Cares; I presume to Ask your Interference and Friendship, on the Subject of my honestly earnd Small Property in America; which it Seems Was with others proscribed by Congress.
                  Mrs Gordon took Philadelphia in her Way from Grenada to this Country last Summer—She found our Small House in Walnut Street, and the Lot next to it, so much the object of my poor Acquisition, Sold for a Small Sum; also the Lots of Land Specified in the List inclosed, ready to be Conveyd over to a Person who had Offerd for Them; There was a delay made to this last by Mr Morris, Mr T. Mattlock, a Connexion of my Wifes and an Old Acquaintance of my eldest Sons; if theirs, & Mr S. Merediths, our Atty & friends Intervention proved Effectual We know not; if it did, your Excellency will have an opportunity to Second their Endeavours, if all is gone your Intermission will not be Wanted; and as to me I think an honest man, ought to be proud in suffering in his Countrys Misfortunes; especially when he reflects that much against his mind they were begun but War once began, no Officer under The King woud have been happier than he shoud, to have riskd his Life, his ease and to have employd his long altho Contemned Experience, to have honestly preserved that Country where he Served, and at the loss of his blood and hard Fatigues contributed to Secure.
                  The Remembrance of our past Labours & dangers, and in Service a perfect Agreement of Military Sentiments, our only Topics, makes the Writing of this Letter Agreeable to me, as also that of Subscribing myself with great regard & Respect.  Sir Your Excellencys Most Obedient and Most Humble Servant
                  
                     Harry Gordon
                  
                Enclosure
                                    
                     
                        London 17th May 1783
                     
                     Particulars of Coll Harry Gordon’s Property in North America in 1775.
                     Small House & 2 Lots Adjoining in Walnut Street between 2nd & 3rd Street Philadelphia.
                  Patents in Pensylvania1st In Tyron Township County of Cumberland containing 202 Acres recorded in the Rolls Office Book AA Vol.  14 Page  on the 26th May 1774 and named Auchline.
                  2nd In Bedford County on the Juniata 2 Miles above Frankstown containing 1497 Acres and recorded in the Rolls Office 23d May 1774 and also in the Office County of Bedford Book A Vol: 1 page 66 in the year 1774 and named Gordon Field.
                  Warrant of Survey 22nd November 1774 and a Receipt of the Receiver General same date for 130 Acres Adjoining to the above and to George Woods Land and also to a Tract of Baynton, Wharton & Morgan calld the Good Meadow and near the Beaver Dam Hill.
                  300 Acres by Purchase for my Behoof by Messrs Meredith & Clymer of Mr George Wood and adjoining to the others.
               Patents in New York5000 Acres by Letters Patent and by Mandamus in the County Glocester near Lake Champlain adjoining Josiah Williard and others and to 20000 Acres granted to Luke Holton & Associates granted 1st September 1774 to Harry Gordon Esqr & recorded 20th January 1775 in lib.  Patents No. 16 page 405.
                  5000 Acres by Ditto to Peter Gordon Esqr. adjoining the above item.
                  N.B.  The Patents and Titles of the above except the last and the Houses and one Lot are now in my Custody.
                  
                     Harry Gordon
                  
               